           IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF TEXAS
                          WACO DIVISION



MATCH GROUP, LLC,

           Plaintiff,

    v.

BUMBLE TRADING INC., BUMBLE
HOLDING, LTD., BADOO TRADING
LIMITED, MAGIC LAB CO.,
WORLDWIDE VISION LIMITED,
BADOO LIMITED, BADOO                       Civil Action No. 6:18-cv-00080-ADA
SOFTWARE LIMITED, and BADOO
TECHOLOGIES LIMITED,                                    JURY TRIAL
           Defendants.


BUMBLE TRADING INC. and BUMBLE
HOLDING, LTD.,

           Cross-Plaintiffs,
     v.

MATCH GROUP, LLC and
IAC/INTERACTIVECORP,

           Counter/Cross-Defendants.




                                       1
DEFENDANTS BUMBLE HOLDING, LTD. AND BUMBLE TRADING INC.’S MOTION
 TO DISMISS UNDER RULE 12(B)(6), OR IN THE ALTERNATIVE, STRIKE UNDER
RULE 12(F), PLAINTIFF MATCH GROUP, LLC’S FOURTH AMENDED COMPLAINT

I.     INTRODUCTION

       Plaintiff Match Group, LLC’s (“Match”) Fourth Amended Complaint improperly adds a

Tenth Cause of Action for declaratory relief against all Defendants, including Bumble Holding,

Ltd. and Bumble Trading, Inc. (collectively, “Bumble”). This cause of action should be dismissed,

or, in the alternative struck, for two reasons. First, it was added in violation of this Court’s

scheduling order, which requires a motion for leave before a party may add a new claim. Second,

as alleged against the Bumble Defendants, it is redundant with the Texas state-law counterclaims

for money damages Bumble has brought and therefore is a misuse of the Declaratory Judgment

Act. For these reasons, Match’s Tenth Cause of Action should be dismissed or struck as to

Bumble.1

II.    LEGAL STANDARD

       Federal Rules of Civil Procedure, Rule 16 governs scheduling orders. Rule 16(b)(4)

requires good cause and the court’s consent before a scheduling order can be modified. The Fifth

Circuit has held that this good cause requirement to modify a scheduling order trumps the standard

for amendment under Rule 15. Filgueira v. U.S. Bank Nat.’l Ass’n, 734 F.3d 420, 422 (5th Cir.

2013). “Only upon the movant’s demonstration of good cause to modify the scheduling order will

the more liberal standard of Rule 15(a) apply to the district court’s decision to grant or deny leave.”

S&W Enters., L.L.C. v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 536 (5th Cir. 2003).

       A federal court has broad discretion to dismiss a claim for declaratory relief. Travelers



1
  This Motion to Dismiss is brought by Defendants Bumble Holding, Ltd. and Bumble Trading,
Inc. The other Defendants in this action have not been served. However, the Tenth Cause of
Action was improperly brought as to all Defendants, including for the reasons addressed herein.


                                                  2
Ins. Co. v. La. Farm Bureau Fed’n, Inc., 996 F.2d 774, 778 (5th Cir. 1993). A motion for

declaratory judgment “must do more than simply restate its defenses to the plaintiff’s cause of

action” or else it “fails to state a claim upon which relief can be granted.” Albritton Props. v. Am.

Empire Surplus Lines, No. 04-CV-2531, 2005 WL 975423, at *2-3 (N.D. Tex. Apr. 25,

2005)(citation omitted).

III.   ARGUMENT

       A.      Match’s Attempt to Add a Tenth Cause of Action Violates the Scheduling
               Order.

       On June 17, 2019, the Court issued a scheduling order in this matter (“the Scheduling

Order”). (ECF No. 96.) The Scheduling Order allows a party to amend its pleadings before

September 13, 2019, unless the amendment would add a new claim. (Id. at 1) However, if a party

seeks to add a new claim, the Scheduling Order requires the party to file a motion for leave to

amend. (Id. (“A motion is not required unless the amendment adds patents or claims.”).)

       Match’s Fourth Amended Complaint violates the Scheduling Order by adding a new claim

without leave—namely, Match’s Tenth Cause of Action for declaratory relief. (See Fourth Am.

Compl., ECF No. 100 at ¶¶ 279-313.) This violation of the Scheduling Order should not be

allowed. Cf. Slocum v. Livington, No. 11-cv-0486, 2012 WL 2088953, at *15 (S.D. Tex. June 8,

2012) (“Disregard of the scheduling order [] undermine[s] the court’s ability to control its docket,

disrupt[s] the agreed-upon course of the litigation, and reward[s] the indolent and the cavalier.”

(quoting Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992)).) Instead, the

Tenth Cause of Action should be dismissed, or struck under Rule 12(f), as improperly alleged




                                                 3
without leave of Court. See Novikova v. Puig, No. 09-cv-1655, 2012 WL 13026810, at *2 (N.D.

Tex. July 20, 2012) (striking amended pleadings filed in violation of scheduling order).

       B.      Match’s Tenth Cause of Action is an Improper Use of the Declaratory
               Judgement Act.

       Match’s Tenth Cause of Action should be dismissed as to Bumble for the independent

reason that it is merely a denial of Bumble’s claims for money damages. Bumble is currently

litigating Texas state-law claims against Match for fraudulently representing interest in an

acquisition of Bumble. (See Answer & Countercls., ECF No. 66 at ¶¶ 162-193.) Match’s Tenth

Cause of Action seeks a declaration that Match is not liable under these exact claims, which are

currently being litigated in this same action. (See Fourth Am. Compl. at ¶ 280 (“Match seeks a

declaration of non-liability arising out of Bumble’s claims related to the alleged false and

misleading representations made to Bumble during the course of Match Group, Inc.’s evaluation

of a potential acquisition of Bumble and Badoo.” (emphasis added).)

       This is improper. A declaratory relief claim must do more than seek to establish rights

already at issue in pending substantive claims. Env't Tex. Citizen Lobby, Inc. v. ExxonMobil Corp.,

824 F.3d 507, 523 (5th Cir. 2016) (affirming dismissal of superfluous declaratory relief claim);

see also Madry v. Fina Oil & Chem. Co., 44 F.3d 1004, 1004 (5th Cir. 1994) (similar); Perry v.

H.J. Heinz Co. Brands, LLC, No. 19-cv-0280, 2019 WL 2423231, at *3 (E.D. La. June 10, 2019)

(“Courts uniformly dismiss declaratory judgment claims under Federal Rule of Civil Procedure

12(b)(6) if they are redundant of the substantive legal claims.”) (citations omitted.). In the

counterclaim context, this means declaratory relief “must do more than merely deny the plaintiff's

claim,” Albritton Properties, 2005 WL 975423, at *2, and, as a result, “[c]ourts in the Fifth Circuit

regularly reject counterclaims for declaratory relief where they seek resolution of issues that are

the mirror image of, and will be resolved by, a plaintiff's pending claims,” Five Star Royalty



                                                 4
Partners, Ltd. v. Mauldin, No. 16-cv-0465, 2018 WL 2410997, at *11 (W.D. Tex. Apr. 2, 2018)

(citations omitted).

       Match’s Tenth Cause of Action, as alleged against Bumble, seeks nothing more than

declarations of non-liability under Bumble’s pending claims. These questions of liability will

necessarily be resolved through litigation of Bumble’s pending claims themselves. As such, the

Tenth Cause of Action, as alleged against Bumble is superfluous and must be dismissed. See id.;

Am. Equip. Co., Inc. v. Turner Bros. Crane & Rigging, LLC, No. 13-cv-2011, 2014 WL 3543720,

at *4 (S.D. Tex. July 14, 2014) (collecting cases); Fed. Nat’l Mortg. Ass'n v. K.O. Realty, Inc., No.

13-cv-2781, 2014 WL 3900619, at *9 (N.D. Tex. Aug. 8, 2014) (similar).

IV.    CONCLUSION

       Match’s Tenth Cause of Action in its Fourth Amended Complaint should be dismissed

under Rule 12(b)(6), or, in the alternative, struck under Rule 12(f), for the reasons herein.



Dated: August 16, 2019                                Respectfully Submitted,

                                                      By: Joseph M. Drayton

                                                        Joseph M. Drayton (Pro Hac Vice)
                                                        NY Bar No. 2875318
                                                        COOLEY LLP
                                                        1114 Avenue of the Americas
                                                        New York, NY 10036
                                                        Telephone: (212) 479-6000
                                                        Facsimile: (212) 479-6275
                                                        jdrayton@cooley.com

                                                        Michael G. Rhodes (Pro Hac Vice)
                                                        CA 116127
                                                        Matthew Caplan (Pro Hac Vice)
                                                        CA Bar No. 260388
                                                        COOLEY LLP
                                                        101 California Street, 5th Floor
                                                        San Francisco, CA 94111-5800



                                                  5
    Telephone (415) 693-2000
    Facsimile: (415) 693-2222
    mrhodes@cooley.com
    mcaplan@cooley.com

    Rose S. Whelan (Pro Hac Vice)
    DC Bar No. 999367
    COOLEY LLP
    1299 Pennsylvania Ave., N.W.
    Suite 700
    Washington, DC 20004
    Telephone: (202) 842-7800
    Facsimile: (202) 842-7899
    rwhelan@cooley.com

    Deron R. Dacus
    Texas Bar No. 00790553
    THE DACUS FIRM, PC
    821 ESE Loop 323, Suite 430
    Tyler, TX 75701
    Telephone: (903) 705-1117
    Facsimile: (903) 581-2543
    ddacus@dacusfirm.com

    Attorneys for Defendant Bumble Trading,
    Inc., and Bumble Holding, Ltd.




6
                               CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served to counsel of record

below via electronic mail on August 16, 2019.

                                                           Joseph M. Drayton
                                                           Joseph M. Drayton

209587037




                                                7
